Maykabd, J.,
dissents from that part of the prevailing opinion which holds that the duty of the engineer to give a signal when approaching a highway crossing is not the duty of the company, whose agent he is in running the engine, but concurs in the result upon the ground that as matter of law it is not negligence in passing a farm crossing to omit to give the required signal at the highway crossing two thousand feet away. It was a circumstance which the jury might consider in determining the degree of care to be exercised by the defendant in approaching the farm crossing.
All concur, except Maykabd, J., who concurs in result.
Judgment reversed.